       Case 20-11858                  Doc 15         Filed 06/05/20 Entered 06/05/20 23:14:32                                    Desc Imaged
                                                    Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1                 Willie E. Wilkins                                                      Social Security number or ITIN    xxx−xx−6042

                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
(Spouse, if filing)      First Name   Middle Name   Last Name
                                                                                                EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Northern District of Illinois
                                                                                                Date case filed for chapter 13 6/2/20
Case number:          20−11858



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         Willie E. Wilkins

2. All other names used in the
   last 8 years
                                              13715 South Stewart Avenue,
3. Address                                    Unit A3W
                                              Riverdale, IL 60827
                                              David M Siegel                                                Contact phone 847 520−8100
4. Debtor's  attorney
   Name and address
                                              David M. Siegel & Associates
                                              790 Chaddick Drive
                                                                                                            Email: davidsiegelbk@gmail.com

                                              Wheeling, IL 60090

5. Bankruptcy trustee                         Marilyn O Marshall                                            Contact phone 312−431−1300
     Name and address                         224 South Michigan Ste 800
                                              Chicago, IL 60604

6. Bankruptcy clerk's office                                                                                Hours open:
     Documents in this case may be filed      Eastern Division                                              8:30 a.m. until 4:30 p.m. except Saturdays,
     at this address.                         219 S Dearborn                                                Sundays and legal holidays.
     You may inspect all records filed in     7th Floor                                                     Contact phone 1−866−222−8029
     this case at this office or online at    Chicago, IL 60604                                             Date: 6/3/20
      www.pacer.gov.
                                                                                                                  For more information, see page 2




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1
      Case 20-11858                 Doc 15          Filed 06/05/20 Entered 06/05/20 23:14:32                                         Desc Imaged
                                                   Certificate of Notice Page 2 of 4
Debtor Willie E. Wilkins                                                                                                                 Case number 20−11858

7. Meeting of creditors
    Debtors must attend the meeting to     June 29, 2020 at 12:00 PM                                         Location:
    be questioned under oath. In a joint                                                                     Appear by Telephone. For instructions,, visit:
    case, both spouses must attend.                                                                          www.lisle13.com
    Creditors may attend, but are not      The meeting may be continued or adjourned to a
    required to do so.                     later date. If so, the date will be on the court
                                           docket.
                                           Debtors must bring a picture ID and proof of
                                           their Social Security Number.
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: 8/28/20
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                               not entitled to receive a discharge under
                                               U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                               debt excepted from discharge under
                                               11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 8/11/20
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: 11/30/20
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                          The debtor has filed a plan. The plan is enclosed. The hearing on confirmation will be held on:
                                           7/23/20 at 02:30 PM , Location: 219 South Dearborn, Courtroom 744, Chicago, IL 60604

                                           The Disclosure of Compensation has been filed. The attorney for the debtor is
                                           requesting fees of $ 4500.00
                                           Objections to confirmation of the Plan shall be filed at least 7 days prior to the confirmation
                                           hearing. If there are no objections, the Court may confirm the plan and allow fees requested
                                           by debtor's counsel to be paid through the plan.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy the plan, if not enclosed, will be sent to you later, and if the
                                           confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                           the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                           If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                     page 2
        Case 20-11858       Doc 15     Filed 06/05/20 Entered 06/05/20 23:14:32             Desc Imaged
                                      Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                 Case No. 20-11858-TAB
Willie E. Wilkins                                                                      Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0752-1          User: ccorona1               Page 1 of 2                   Date Rcvd: Jun 03, 2020
                              Form ID: 309I                Total Noticed: 41


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 05, 2020.
db             +Willie E. Wilkins,    13715 South Stewart Avenue,,    Unit A3W,    Riverdale, IL 60827-1648
28876529        Alabama Power Co,    1021 W Al-144,    Ohatchee, AL 36271
28876531       +Ar Resources,   Pob 1056,    Blue Bell, PA 19422-0287
28876534       +Brand BK,   1797 NE Expressway,     Atlanta, GA 30329-7803
28876542       +CT Corporation System,    208 S. LaSalle, Suite 814,     Chicago, IL 60604-1135
28876544      #+Ditech Financial LLC,    PO Box 15009,    Tempe, AZ 85284-0109
28876546       +Greensky, LLC,    1797 North East Expressway,,    Suite 100,    Atlanta, GA 30329-2451
28876537      ++LCI,   PO BOX 1931,    BURLINGAME CA 94011-1931
               (address filed with court: Comcast,      Bankruptcy Department,    PO Box 1931,
                 Burlingame, CA 94011)
28876550        Loancare a Division of FNF Servicin,     3637 Sentara Way,    Suite 303,
                 Virginia Beach, VA 23452-4262
28876552        MHC Receivables, LLC,    Resurgent Capital Services,     PO Box 10587,   Greenville, SC 29603-0587
28876553       +Midtown Apartments,    320 Stanton Road,    Mobile, AL 36617-2441
28876555        National Registered Agents,    PO Box 927,    West Windsor, NJ 08550-0927
28876556      ++PORTFOLIO RECOVERY ASSOCIATES LLC,     PO BOX 41067,   NORFOLK VA 23541-1067
               (address filed with court: Portfolio Recovery Associates,       PO Box 12903,    Norfolk, VA 23541)
28876557       +Regional Mangement Corporation,     979 Batesville Road,    Suite B,   Greer, SC 29651-6819
28876560       +Springhill Emergency Physician,     PO Box 8,   Mobile, AL 36601-0008
28876561       +Springhill Memorial Hospital,    3719 Dauphin St.,    Mobile, AL 36608-1798
28876562       +Sure Deposit,   PO BOX 979135,    Miami, FL 33197-9135

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: davidsiegelbk@gmail.com Jun 04 2020 00:06:30        David M Siegel,
                 David M. Siegel & Associates,    790 Chaddick Drive,     Wheeling, IL 60090
tr             +E-mail/Text: courtnotices@chi13.com Jun 04 2020 00:07:07        Marilyn O Marshall,
                 224 South Michigan Ste 800,    Chicago, IL 60604-2503
ust            +E-mail/Text: USTPREGION11.ES.ECF@USDOJ.GOV Jun 04 2020 00:07:10        Patrick S Layng,
                 Office of the U.S. Trustee, Region 11,     219 S Dearborn St,    Room 873,
                 Chicago, IL 60604-2027
28876527       +EDI: FRAN.COM Jun 04 2020 03:58:00       1st Franklin Financial Corporation,
                 Attn Administrative Services Depart,     PO Box 880,    Toccoa, GA 30577-0880
28876528       +E-mail/Text: amscbankruptcy@adt.com Jun 04 2020 00:07:50        ADT Security Services,
                 3190 S. Vaughn Way,    Aurora, CO 80014-3512
28876530        EDI: GMACFS.COM Jun 04 2020 03:58:00       Ally Financial,    Bankruptcy Department,
                 PO Box 130424,    Roseville, MN 55113-0004
28876533        EDI: TSYS2.COM Jun 04 2020 03:58:00       Barclaycard,    Card Services,    PO Box 60517,
                 City of Industry, CA 91716-0517
28876535       +EDI: AIS.COM Jun 04 2020 03:58:00      Cap One,     Bankruptcy Department,    4515 N Santa Fe Ave,
                 Oklahoma City, OK 73118-7901
28876536        EDI: CAPITALONE.COM Jun 04 2020 03:58:00       Capital One Bank USA NA,     PO Box 71083,
                 Charlotte, NC 28272-1083
28876539        EDI: CMIGROUP.COM Jun 04 2020 03:58:00       Credit Management,    Bankruptcy Department,
                 6080 TENNYSON PKWY,    Plano, TX 75024-6002
28876540       +E-mail/PDF: creditonebknotifications@resurgent.com Jun 04 2020 00:14:20         Credit One,
                 Bankrupcty Department,    PO Box 98873,    Las Vegas, NV 89193-8873
28876541       +E-mail/Text: CSIBKR@CREDITSYSTEMSINTL.COM Jun 04 2020 00:07:48        Credit Systems Intl In,
                 1277 Country Club Ln,    Fort Worth, TX 76112-2304
28876543        EDI: DISCOVER.COM Jun 04 2020 03:58:00       Discover Bank,    Bankruptcy Department,
                 PO Box 30943,    Salt Lake City, UT 84130
28876547        E-mail/Text: rev.bankruptcy@illinois.gov Jun 04 2020 00:07:12        Illinois Dept. of Revenue,
                 Bankruptcy Unit,    P.O. Box 19035,   Springfield, IL 62794-9035
28876548        EDI: IRS.COM Jun 04 2020 03:58:00      IRS,    Internal Revenue Service,     P.O. Box 7346,
                 Philadelphia, PA 19101-7346
28876537        EDI: LCIFULLSRV Jun 04 2020 03:58:00       Comcast,    Bankruptcy Department,    PO Box 1931,
                 Burlingame, CA 94011
28876551       +E-mail/PDF: resurgentbknotifications@resurgent.com Jun 04 2020 00:14:22         LVNV Funding,
                 PO Box 10587,    Greenville, SC 29603-0587
28876549       +E-mail/Text: bk@lendingclub.com Jun 04 2020 00:07:33        Lending Club Corporation,
                 71 Stevenson St., Ste. 300,    San Francisco, CA 94105-2985
28876554        E-mail/Text: bankruptcy@nationalcreditsystems.com Jun 04 2020 00:06:43
                 National Credit System,    P.o. Box 312125,    Atlanta, GA 31131
28876558        E-mail/Text: bankruptcy@republicfinance.com Jun 04 2020 00:07:49         Republic Finance,
                 1234 Hillcrest Rd Ste A,    Mobile, AL 36695
28876538        E-mail/Text: smbk@smcredit.com Jun 04 2020 00:06:41        Covington Credit,
                 1936 W. Morris Blvd.,    Morristown, TN 37814
28876563       +EDI: RMSC.COM Jun 04 2020 03:58:00       SYNCB/WALMART DC,    4125 Windward Plaza,
                 Alpharetta, GA 30005-8738
28876559       +E-mail/Text: jennifer.chacon@spservicing.com Jun 04 2020 00:07:56
                 Select Portfolio Servicing, Inc.,    PO Box 65250,     Salt Lake City, UT 84165-0250
28876564       +EDI: BLUESTEM Jun 04 2020 03:58:00       Webbank,    215 South State Street,    Suite 1000,
                 Salt Lake City, UT 84111-2336
28876545        EDI: ECAST.COM Jun 04 2020 03:58:00       eCast Settlement Corporation,     PO Box 29262,
                 New York, NY 10087-9262
          Case 20-11858            Doc 15       Filed 06/05/20 Entered 06/05/20 23:14:32                         Desc Imaged
                                               Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: ccorona1                     Page 2 of 2                          Date Rcvd: Jun 03, 2020
                                      Form ID: 309I                      Total Noticed: 41


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
                                                                                            TOTAL: 25

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
28876532*        +Ar Resources Inc,   Pob 1056,   Blue Bell, PA 19422-0287
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 05, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 3, 2020 at the address(es) listed below:
              David M Siegel   on behalf of Debtor 1 Willie E. Wilkins davidsiegelbk@gmail.com,
               R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              Marilyn O Marshall    courtdocs@chi13.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 3
